DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   GERRICK BUSL and JILL BUSL,
                           Appellants,

                                    v.

                 SHAPIRO, FISHMAN & GACHÉ, LLP,
                             Appellee.

                              No. 4D17-2345

                              [May 31, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2016-CA-000520.

   W. Trent Steele and Millie Orrico of Law Offices of W. Trent Steele,
Steele Law, Hobe Sound, for appellants.

  Ileen J. Cantor and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.